Citation Nr: 1720147	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including but not limited to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from May 1972 to May 1976.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since transferred to Montgomery, Alabama.  By a telephone call in April 2017, the Veteran communicated that he wanted to cancel his previously-scheduled Board hearing.

Since a lay claimant may not be competent to diagnose their particular condition, the service condition inquiry should not be limited to the PTSD diagnosis alleged by the claimant.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, it should include all diagnoses which may reasonably be encompassed by several factors including: 1) the claimant's description of the claim; 2) the symptoms the claimant describes; and 3) the information the claimant submits or that the Secretary obtains in support of the claim.  Id.  The issue of entitlement to service connection for PTSD has been recharacterized to better reflect the evidence of record, which suggests that the Veteran may also have obsessive compulsive disorder, generalized anxiety disorder, or major depressive disorder.  See December 2009 private physician letter.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A December 2009 letter from one of the Veteran's private physicians states that the Veteran has symptoms associated with obsessive compulsive disorder, generalized anxiety disorder, and major depressive disorder.  The Veteran has provided lay testimony that while working as a jet mechanic he: 1) observed an ejection seat release a serviceman into the center beam of a hanger; and 2) observed a sergeant get his hand crushed by an arresting gear.  See December 2011 statement.  These stressors could be associated with the Veteran's psychiatric symptoms, but without a medical opinion there is insufficient medical evidence by which the Board could make a decision on this claim.  The Veteran is entitled to a psychiatric examination under McClendon.  

In August 2014, the Veteran provided a list of private physicians from whom he has received treatment.  Most of the doctors on this list were previously contacted to obtain medical records, but three were not-Drs. Hammond, Juanita Lopez, and Oscar Lopez.  Information sufficient to locate these doctors is contained in the Veteran's filing.  On remand, the RO should obtain appropriate permission from the Veteran and make an effort to obtain medical records from these physicians.  

Additional clarification is further required regarding the dates of the Veteran's claimed in-service stressors.  See December 2011 statement.  In Box 3A, the Veteran lists the date of the first incident as May or June 1973.  In Box 3E, he describes one incident as occurring in May or June of 1976 and a second incident as occurring in June 1997.  In Box 4C, he again lists the first incident as occurring in May or June 1973.  In Box 5C, he lists the second incident as occurring in June 1975.  Since the Veteran's service records indicate that he left service in May 1976, the dates of June 1976 and June 1997 may have been entered in error.  The Veteran must be contacted to clarify these dates, and the proper spelling of the last name of the sergeant who was injured.  If the Veteran does not respond, the Board will assume that the incidents occurred in May 1973, June 1973, or June 1975, and that the sergeant's last name is spelled P-E-N-I-L-U-M.  

VA treatment records to March 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the following from the Veteran: 

a. A list of VA facilities where he has received treatment since March 2010; 

b. Any necessary authorizations to obtain medical records from Drs. Hammond, Juanita Lopez, Oscar Lopez, and any other medical providers identified by the Veteran; 

c. Verification of the approximate dates of the incidents described in the December 2011 statement; and 

d. Verification of the spelling of the last name of the sergeant described in the December 2011 statement (it appears to be spelled P-E-N-I-L-U-M).  

2. Associate with the claims folder all records of the Veteran's VA treatment from March 2010 to the present and any records obtained from Drs. Hammond, Juanita Lopez, Oscar Lopez, and any other physicians identified by the Veteran.  If no records are available, the claims folder must indicate this fact.

3. The RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such information should include obtaining the unit histories and incident reports for the dates identified after contacting the Veteran.  If the Veteran does not provide any dates, the RO should still take the steps necessary to obtain unit histories and incident reports for the Veteran's unit for the years 1973 and 1975.  

4. After completing steps 1-3 above, schedule the Veteran for an appropriate examination and opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to PTSD.  The examiner should review the entire claims file, including but not limited to the Veteran's December 2011 statement, the December 2009 letter from the Veteran's private doctor, and any stressor verification documentation obtained by the RO.  The examiner must conduct all necessary tests and studies, and provide the following opinions:

a. Identify all acquired psychiatric disorders currently present;

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service, including as a result of incidents described in the December 2011 statement, or was otherwise caused by an in-service disease or injury;

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service; and

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft; and that the response to the event or circumstance involved psychological or a psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the above steps have been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


